Citation Nr: 9934744	
Decision Date: 12/13/99    Archive Date: 12/16/99

DOCKET NO.  94-48 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent prior to 
June 6, 1996, for service-connected diabetes mellitus.  

2.  Entitlement to an increase in the 40 percent evaluation 
currently assigned from June 6, 1996, for service-connected 
diabetes mellitus.  

3.  Entitlement to an increase in the 10 percent evaluation 
currently assigned for the service-connected right carpal 
tunnel syndrome.  

4.  Entitlement to an increased (compensable) evaluation for 
the service-connected left carpal tunnel syndrome.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had verified active military service from 
November 1982 to April 1984.  The records show that he also 
had over 11 years of prior active service.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an October 1992 decision by 
the RO which denied increased ratings for service-connected 
diabetes mellitus, then rated 20 percent disabling, and 
bilateral carpal tunnel syndrome, then rated noncompensable.  

By rating action in July 1996, the RO, in part, granted an 
increased rating to 10 percent for service-connected carpal 
tunnel syndrome of the right upper extremity, and continued 
the 20 percent and noncompensable ratings assigned for 
diabetes mellitus and carpal tunnel syndrome of the left 
upper extremity, respectively.  The veteran testified at a 
personal hearing before the undersigned member of the Board 
in Washington, D.C., in January 1998.  The Board remanded the 
appeal to the RO for additional development in April 1998.  

By rating action in July 1999, the RO granted an increased 
rating to 40 percent for the service-connected diabetes 
mellitus, effective from June 6, 1996.  

As pointed out in the April 1998 remand, the veteran raised 
the additional issue of an increased rating for his service-
connected cervical spine disorder at the personal hearing in 
January 1998.  The Board noted that this issue was not in 
appellate status and was not inextricably intertwined with 
the issues on appeal, and referred the matter to the RO for 
appropriate action.  By rating action in July 1999, the RO 
denied an increased rating for the cervical spine disability.  
The veteran and his representative were notified of this 
decision and did not express dissatisfaction with the 
unfavorable outcome.  Therefore, as the issue is not in 
appellate status, it can not be addressed in this decision.  

(The issues of increased ratings for the veteran's service-
connected right and left carpal tunnel syndrome are the 
subject of the remand portion of this document.)  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  Prior to June 6, 1996, the veteran's diabetes was not 
more than moderate in degree.  

3.  From June 6, 1996, symptoms of the veteran's diabetes 
mellitus include insulin dependence, a restricted diet, and 
regulation of activities; the disability has not resulted in 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider; or additional complications.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
service-connected diabetes mellitus prior to June 6, 1996 are 
not met.  38 U.S.C.A. §§  1155, 5107(West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.119, Part 4, including Diagnostic 
Code 7913 (1995).  

2.  The criteria for a rating in excess of 40 percent for 
service-connected diabetes mellitus from June 6, 1996, are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.119, Part 4, including Diagnostic 
Code 7913 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service connection for diabetes mellitus was established by 
rating action in May 1985, based on a showing of diabetes 
mellitus in service.  A 20 percent evaluation was assigned, 
effective from April 18, 1984, and has remained in effect 
ever since.  

VA outpatient records from 1990 to 1996, indicate that the 
veteran was seen on numerous occasions for various medical 
problems, including treatment of his diabetes mellitus.  The 
veteran was seen periodically for evaluation of his diabetes 
mellitus and displayed occasional mild hypoglycemic symptoms.  
At times, the veteran's blood sugar was shown to fluctuate 
greatly, and at other times his blood sugar was adequately 
control.  There was no evidence of diabetic retinopathy or 
any other complications relating to his diabetes.  An 
outpatient note in February 1991 indicated that the veteran 
was seen without his records.  The veteran reported frequent 
symptoms of hypoglycemia, with no specific pattern.  The 
majority of episodes occurred during mid-day, which the 
examiner opined were probably due to increased work and 
irregular patterns of eating.  The assessment included 
"Brittle diabetes mellitus."  A progress note in November 
1991 indicated the veteran's diabetes was in good control.  

An outpatient note in May 1992 indicated that the veteran had 
Type I diabetes mellitus since 1979 without any 
complications.  There was no discernable pattern to his blood 
sugar levels other than it tended to be higher in the 
mornings.  The veteran had some episodes of hypoglycemia, but 
always had good symptoms; the physician indicated that there 
was no explanation for this.  The assessment was fair but not 
normal glycemic control with no easily discernable pattern 
and no complications.  

When examined by VA in July 1992, the veteran complained of 
occasional blurred vision.  On examination, the veteran's 
pupils were equal, round, regular and reacted to light and 
accommodation (PERRLA).  Extra ocular movement and a 
fundoscopic examination were normal.  The veteran was noted 
to have hypoglycemic reactions twice weekly, but there was no 
evidence of weight loss or vascular deficiencies.  The 
veteran weighed 143 pounds.  The examiner indicated that the 
veteran was on a regular diet and a regular and ultralente 
sliding scale of insulin daily.  His blood sugar was 314 
mg/dl, and his blood pressure was 120/80.  The diagnosis was 
insulin dependent diabetes mellitus.  

A VA outpatient note in November 1993 showed corrected visual 
acuity to 20/30, bilaterally.  Additional findings included 
retinal peripheral degeneration, bilaterally, pigmented nevus 
in the right fundus, and diabetes mellitus without diabetic 
retinopathy.  

When examined by VA in March 1994, the veteran complained 
that his blood sugars levels were erratic and that he had 
some blurring of vision when his sugar level was low.  The 
veteran was taking insulin three times a day on a sliding 
scale, and was occasionally hypoglycemic.  The examiner 
indicated that the veteran was not on a restricted diet and 
experienced no weight loss or vascular deficiencies.  His 
blood pressure was 110/70 and his blood sugar earlier that 
morning was 206.  The veteran weighed 139 pounds.  The 
diagnosis was diabetes mellitus, under therapy.  

A VA ophthalmologic examination in February 1996 revealed the 
veteran's uncorrected visual acuity was 20/200 for distant 
vision, and 20/20 for near vision, bilaterally.  With 
correction, distant vision was 20/20 in the right eye, and 
20/25 in the left eye.  The veteran denied any diplopia, and 
visual fields were full to confrontation, bilaterally.  
Pupils measured 4 mm with +1 reactivity, bilaterally.  There 
was no afferent pupillary defect noted, and intraocular 
pressure to applanation tonometry was 20 mm of mercury, 
bilaterally.  Lids and lashes showed positive telangiectasis, 
and the conjunctivae and sclerae were white and quiet.  The 
cornea was clear and without stain.  The anterior chamber was 
deep and quiet, and the iris was within normal limits, 
bilaterally.  The lens showed 1+ nuclear sclerosis, 
bilaterally, and cup-to-disc ratio was .15 in the right eye 
and .25 in the left eye.  The vessels, macula, periphery, and 
discs were within normal limits, bilaterally.  The diagnosis 
was diabetes mellitus without diabetic retinopathy.  

When examined by VA in March 1996, the veteran reported that 
his diabetes was not well controlled and that the dosage of 
his insulin was changed frequently.  He reported taking 
Insulin three times a day.  The veteran denied any eye 
problems or weight loss.  The veteran had hypoglycemic 
reactions about once a week, but no ketosis.  The veteran's 
diet was restricted and his activities were regulated as he 
saw fit.  There was no evidence of vascular or diabetic 
ocular disturbance.  His blood pressure was 122/98, and his 
blood sugar was 392 (the examiner noted that normal blood 
sugar range was from 76 to 115).  The diagnosis was diabetes 
mellitus, insulin-dependent, not well controlled.  

The veteran testified at a personal hearing before the 
undersigned sitting in Washington, D.C., in January 1998 that 
his dosage of insulin had increased over the last few years 
and that he had to carefully watch his diet and regulate his 
activities to avoid the onset of hypoglycemic symptoms.  The 
veteran reported that he was on a restricted diet, but had 
not lost any time at work because of his diabetes.  The 
veteran testified that he had to go to the emergency room on 
one occasion for his diabetes in September 1994, but had not 
hospitalized otherwise.  

A fee basis VA examination was conducted in October 1998.  
The examiner indicated that he had reviewed the entire claims 
file (see June 1999 addendum).  The examiner noted that the 
veteran had not required any hospitalizations and had not 
seen a physician for his diabetes in three years (the 
examiner noted that the veteran does see a nurse practitioner 
at the VA).  The veteran reported symptoms of itching and 
muscle weakness, but denied any bowel or bladder dysfunction.  
His current symptoms included highly variable blood sugar 
levels almost daily.  The veteran reported that high blood 
sugar levels made his legs go numb and caused a decrease in 
his energy level.  Low blood sugar levels made his face go 
numb.  The veteran also reported that he had to regulate his 
activities.  The veteran denied any significant weight 
changes.  He reported fatigue but denied lethargy.  His 
appetite was good, and he denied any shortness of breath, 
chest pain, fainting, nausea, vomiting, or diarrhea.  He 
reported blurred vision with high or low sugar levels, but no 
diabetic retinopathy.  He reported abnormal thirst and 
frequent urination in association with his blood sugars.  The 
veteran was able to perform the normal activities of every 
day self care, but reported that he was not able to push a 
lawnmower.  The activities the veteran was unable to perform 
were due to pain in his arms, legs, hands, and back.  The 
veteran worked as a metal fabricator for the past three 
years.  

On examination, the veteran weighed 150 pounds.  Eye 
examination was normal with pupils being equal and reactive 
to light.  Extraocular movements and gross vision fields were 
intact.  Funduscopic examination was grossly normal.  Skin 
examination was essentially normal with no abnormal 
pigmentation noted.  Cardiovascular findings were normal.  
Peripheral pulses were all 2+ and symmetrical in the lower 
extremities.  Neurologic, sensory, and motor function in the 
lower extremities was essentially normal.  Upper extremity 
reflexes were diminished, symmetrically, but there was no 
evidence of muscle wasting or weakness.  Sensory 
classification in the upper extremities was described at 
level 3, specifically decreased sensibility with or without 
abnormal sensation or pain which interfered with activity.  
Motor strength was 5/5 with active movement against gravity 
with full resistance at all joints tested.  Blood sugar was 
308, and urinalysis was 3+ for glucose; no other specific 
diagnostic abnormalities were noted.  The diagnoses included 
diabetes mellitus.  The examiner noted that hypoglycemic 
reactions interrupted his work, but that rest and sugar 
containing foods restored his energy level and the veteran 
was able to continue working.  The examiner also noted that 
the veteran's strenuous activities were restricted.  There 
was no evidence of any end organ damage.  

An addendum to the October 1998 fee basis examination, also 
dated in October 1998, addressed specific questions raised by 
the Board in April 1998.  Specifically, the examiner 
indicated that the veteran was on a restricted diet, and that 
his activities were limited by his diabetes; that the veteran 
denied having any ketoacidosis or hypoglycemic reactions 
requiring hospitalizations; that he had not seen a diabetic 
care provider for ketoacidosis or hypoglycemia; that he does 
not have loss of strength or complications related to 
diabetes, and that his current insulin dosage was considered 
moderate.  

In a March 1999 addendum to the October 1998 VA examination 
report, the examiner indicated, in part, that the veteran's 
dosages prior to 1996 would not be considered large, and was 
actually lower than what he is currently taking.  

Analysis

The Board finds the veteran's claim for increased 
compensation benefits is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  The United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") has held that, when a veteran claims a service-
connected disability has increased in severity, the claim is 
well grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Court has also stated that where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In this case, the veteran has asserted that 
his service-connected diabetes mellitus is more severe than 
currently evaluated.  Therefore, he has established a well-
grounded claim.  

The Board is satisfied in this case that all relevant facts 
have been properly developed.  The veteran has undergone VA 
examinations, VA inpatient and outpatient treatment records 
have been submitted on behalf of this claim, and he has 
provided testimony at a personal hearing before the 
undersigned member of the Board sitting in Washington, D.C.  
The record is complete and the Board finds that there is no 
further duty to assist the veteran in the development of this 
claim as mandated by 38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
In addition, the VA has a duty to acknowledge all regulations 
which are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history, and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  These 
requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants 
against adverse decisions based on a single, incomplete or 
inaccurate report, and to enable the VA to make a more 
precise evaluation of the level of the disability and of any 
changes in the condition.  Schafrath, 1 Vet. App. at 594.  38 
C.F.R. § 4.7 provides that where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  

During the pendency of the veteran's appeal, certain portions 
of VA Regulations pertaining to the rating criteria for the 
endocrine system were changed.  The Court has indicated that 
when a law or regulation changes after a claim has been 
filed, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran generally applies.  Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991); White v. Derwinski, 1 Vet. App. 519, 521 
(1991).  

As indicated above, the veteran was assigned a 40 percent 
evaluation for his service-connected diabetes mellitus by 
rating action in July 1999, effective from June 6, 1996, the 
date the revised regulations became effective.  Prior to the 
assignment of the 40 percent evaluation, the veteran's 
diabetes mellitus was rated 20 percent disabling.  The 
questions now before the Board is whether the veteran is 
entitled to a rating higher than 20 percent prior to the 
effective date of the recent award, and whether the increased 
rating to 40 percent was adequate.  

At this point, it should be noted that an increased rating 
based on revised rating criteria cannot be effective prior to 
the effective date of the changed criteria unless 
specifically provided for by the revised regulations.  
38 U.S.C.A. § 5110(g) (1991); Rhodan v. West, 12 Vet. App. 55 
(1998).  In the instant case, the revised regulations do not 
provide for an exception to the general rule, and thus can 
not be used to evaluate the degree of impairment of the 
veteran's diabetes mellitus prior to June 6, 1996.  

The Board notes that the RO considered both the old and the 
new rating criteria in rendering its decision.  The rating 
criteria in effect for diabetes mellitus prior to June 6, 
1996, provided for the following:  

7913  Diabetes Mellitus
 Pronounced, uncontrolled, that is, with repeated episodes of 
   ketoacidosis or hypoglycemic reactions, restricted diet 
and 
   regulation of activities; with progressive loss of weight 
and 
   and strength, or severe 
complications................................................
............  100
 Severe; with episodes of ketoacidosis or hypoglycemic 
reactions, 
   restricted diet, but with considerable loss of weight and 
strength
   and with mild complications, such as pruritis ani, mild 
vascular 
   deficiencies, or beginning diabetic ocular 
disturbances.................................   60
 Moderately severe; requiring large insulin dosage, 
restricted diet, 
   and careful regulation of activities, i.e., avoidance of 
strenuous
   occupational and recreational 
activities...................................................
.......   40
 Moderate; with moderate insulin or oral hypoglycemic agent 
dosage,
   and restricted (maintenance) diet; without impairment of 
health 
   or vigor or limitation of 
activity.....................................................
................   20
 Mild; controlled by restricted diet, without insulin; 
without 
   impairment of health or vigor or limitation of 
activity..................................   10

The revised criteria for rating diabetes mellitus, effective 
June 6, 1996, provides as follows:  

7913 Diabetes Mellitus 
  Requiring more than one daily injection of insulin, 
restricted diet, 
    and regulation of activities (avoidance of strenuous 
occupational 
    and recreational activities) with episodes of 
ketoacidosis or 
    hypoglycemic reactions requiring at least three 
hospitalizations 
    per year or weekly visits to a diabetic care provider, 
plus either 
    progressive loss of weight and strength or complications 
that 
    would be compensable if separately 
evaluated................................................  
100
  Requiring insulin, restricted diet, and regulation of 
activities 
    with episodes of ketoacidosis or hypoglycemic reactions 
requiring 
    one or two hospitalizations per year or twice a month 
visits to a 
    diabetic care provider, plus complications that would not 
be 
    compensable if separately 
evaluated....................................................
............    60
  Requiring insulin, restricted diet, and regulation of 
activities...........................    40
  Requiring insulin and restricted diet, or; oral 
hypoglycemic agent 
    and restricted 
diet.........................................................
.....................................    20
  Manageable by restricted diet only 
.............................................................
......    10

Increased rating prior to June 6, 1996.  

The clinical evidence prior to June 6, 1996 reveals that the 
veteran's insulin dosage was described by a physician as 
moderate.  While the veteran reported that he had to regulate 
his activities, it is noted that he managed to work as a 
metal fabricator without any time lost from work.  Taken as a 
whole, the evidence prior to June 6, 1996 did not demonstrate 
a disability of such severity as to more closely approximate 
the criteria contemplated by a 40 percent rating.


Increased rating from June 6, 1996.  

While the veteran believes that his diabetes mellitus 
warrants an increased rating because of an increase in his 
insulin dosage since service, the Board points out that 
insulin dependence is only one factor used to evaluate his 
diabetes mellitus.  In evaluating the degree of impairment 
caused by the veteran's diabetes after June 6, 1996, the 
Board must consider both the old and the new rating criteria 
and apply the one most favorable to the veteran.  

Under the rating criteria in effect prior to June 6, 1996, a 
60 percent rating required severe diabetes with episodes of 
ketoacidosis or hypoglycemic reactions, restricted diet, but 
with considerable loss of weight and strength and with mild 
complications, such as pruritis ani, mild vascular 
deficiencies, or beginning diabetic ocular disturbances.  The 
revised rating criteria provides for a 60 percent evaluation 
when, in addition to insulin dependence, a restricted diet, 
and regulation of activities, the veteran also has episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  

While the evidence shows that the veteran experiences 
periodic hypoglycemic reactions about once or twice a week, 
he has not required any hospitalization.  There is no 
evidence of considerable loss of weight or strength, or any 
mild complications.  The record does not reflect bi-monthly 
visits to a diabetic care provider, with additional diabetic 
complications.  Although the veteran has reported blurred 
vision, which he believes is caused by his diabetes, there is 
no medical evidence of diabetic retinopathy or any other 
ocular disturbance which has been associated with his 
diabetes.  Therefore, a rating in excess of 40 percent from 
June 6, 1996, under either the old or the revised rating 
criteria is not warranted.  



ORDER

An increased rating in excess of 20 percent for service-
connected diabetes mellitus prior to June 6, 1996 is denied.  

An increased rating in excess of 40 percent for service-
connected diabetes mellitus from June 6, 1996 is denied.  


REMAND

As noted above, the Board remanded the appeal to the RO in 
April 1998, in part, for an examination to determine whether 
the veteran had any functional impairment in either wrist due 
to pain under the provisions of 38 C.F.R. §§ 4.40 and 4.45, 
and to consider the holding of the Court in DeLuca v. Brown, 
8 Vet. App. 202 (1995).  The Board specifically requested 
that the examiner express the degree of any functional 
impairment found in terms of the degree of additional range-
of-motion loss or ankylosis due to any pain on use, 
incoordination, weakness, fatigability, or pain during flare-
ups.  DeLuca.  

Although the veteran was examined by VA in October 1998, the 
examiner did not provide sufficiently detailed information to 
evaluate the degree of functional impairment due to the 
service-connected bilateral carpal tunnel syndrome under 
DeLuca.  The Board specifically requested that the orthopedic 
examiner express the degree of functional impairment found in 
terms of the degree of additional range-of-motion loss or 
ankylosis due to any pain on use, incoordination, weakness, 
fatigability, or pain during flare-ups.  DeLuca.  While the 
examiner indicated that pain could limit functional ability 
during flare-ups, he did not express the degree of functional 
impairment in terms of additional range of motion loss.  

Additionally, the Board requested that the examiners identify 
all complaints and findings attributable to the service-
connected carpal tunnel syndrome as opposed to any co-
existing disabilities affecting the upper extremity.  The 
examination reports and addenda are confusing and do not 
provide a clear picture as to the current severity of the 
veteran's carpal tunnel syndrome, alone.  

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the 
Court held that a remand by the Board imposes upon the 
Secretary of the VA a concomitant duty to ensure compliance 
with the terms of the remand.  It was further held that where 
the remand orders of the Board are not complied with, the 
Board errs in failing to insure compliance.  

Although further delay is regrettable, the veteran must be 
afforded another VA orthopedic and neurological examination 
which fully complies with the Board's instructions below.  To 
ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to his claim, the case is 
REMANDED to the RO for the following development:  

1.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers who treated him for his 
service-connected carpal tunnel syndrome 
since March 1998.  Based on his response, 
the RO should attempt to obtain copies of 
all such records from the identified 
treatment sources, not already obtained, 
as well as any VA clinical records, and 
associate them with the claims folder.  

2.  The veteran should be afforded a VA 
orthopedic and neurological examination 
to determine the current severity of his 
service-connected bilateral carpal tunnel 
syndrome.  The consequences of failing to 
appear for the examinations should be 
made known to the veteran.  The claims 
folder and a copy of this REMAND must be 
made available to the examiners for 
review before the examination, and all 
indicated tests and studies should be 
accomplished.  The clinical findings and 
reasons upon which any opinion is based 
should be clearly set forth.  The 
findings should be typed or otherwise 
recorded in a legible manner for review 
purposes.  

The orthopedic examiner should determine 
as follows:  

(a)  Note the range of motion of 
each wrist.  

(b)  Note whether the veteran's 
wrists exhibit weakened movement, 
excess fatigability, or 
incoordination attributable to the 
service connected disability.  If 
feasible, the examiner should 
express these determinations in 
terms of the degree of additional 
range of motion loss due to any 
weakened movement, excess 
fatigability, or incoordination 
under § 4.45.  If the examiner is 
unable to make such a determination, 
it should be so indicated in the 
record.  Note, both the right and 
left wrist should be discussed 
separately.  

(c)  Determine whether pain 
significantly limits functional 
ability during flare-ups or when 
either wrist is used repeatedly over 
a period of time.  These 
determinations must, if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss due 
to pain on use or during flare-ups 
under § 4.40.  If the examiner is 
unable to make such determinations, 
it should be so indicated on the 
record.  

The neurological examiner should identify 
and discuss in detail all complaints and 
findings referable to the neurological 
aspects of the service-connected 
bilateral carpal tunnel syndrome.  The 
examiner should identify the specific 
nerve involved and offer an opinion as to 
whether any remaining function in either 
wrist is commensurate with complete or 
incomplete paralysis of the median nerve.  
If incomplete paralysis is noted, the 
examiner should identify whether it is 
severe, moderate, or mild.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
development requested herein above was 
conducted and completed in full.  In 
particular, the RO should determine if 
all medical findings necessary to rate 
the veteran's service-connected bilateral 
carpal tunnel syndrome have been provided 
by the examiners and whether the 
examiners have responded to all questions 
posed.  If the report does not include 
adequate responses to the specific 
opinions requested, the reports must be 
returned for corrective action.  38 
C.F.R. § 4.2 (1999).  

4.  After the requested development has 
been completed, the RO should again 
review the veteran's claim.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be furnished a Supplemental Statement of 
the Case, and given the opportunity to 
respond thereto.  This should include 
consideration and discussion of 38 C.F.R. 
§ 3.655 if the veteran fails to appear 
for the scheduled examination.  If the 
veteran fails to appear for any 
examination, correspondence informing him 
of the date and place of the examination 
and the possible consequences of his 
failure to appear should be included in 
the claims folder.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  




			
	Iris S. Sherman
	Member, Board of Veterans' Appeals

 

